DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 16-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgert et al. (US 2006/0232016).
	Regarding claims 1, 11 and 23, Hilgert et al. discloses a gasket assembly (and method of constructing), comprising: an elastically deformable, resilient carrier layer 4 Fig. 8a having an upper surface and a lower surface extending in planar, generally parallel relation with one another between an inner periphery and an outer periphery when in a disassembled state; a pair of top layers 5, 7 fixed to said upper surface proximate at least one of said inner periphery and said outer 
 	Regarding claims 6 and 16, Hilgert as modified discloses wherein each of said pair of top layers 5, 7 has a thickness and said bottom layer 9 has a thickness, the thicknesses of said top layers being the same.
	Regarding claim 7 and 17, Hilgert as modified discloses the invention as claimed above but fails to explicitly disclose wherein each of said pair of top layers has a width and said bottom layer  has a width, the widths of said pair of top layers and said bottom layer being the same. Nevertheless,  it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) 	Regarding claims 8 and 18, Hilgert as modified discloses wherein one of said pair of top layers 
 	Regarding claim 9, Hilgert as modified discloses wherein said at least one top layer 5, 7 is peripherally continuous and said at least one bottom layer 9 is peripherally continuous. 	Regarding claim 10, Hilgert as modified discloses wherein said at least one top layer 5 is circular and said at least one bottom layer 9 is circular.
	
 	Regarding claim 19, Hilgert as modified discloses a method of assembling a gasket 1 assembly into an internal combustion engine, comprising: providing the gasket assembly including an elastically deformable, resilient carrier layer 4 having an upper surface and a lower surface extending in planar, generally parallel relation with one another between an inner periphery and an outer periphery when in a disassembled state; at least one top layer 5 fixed to said upper surface proximate at least one of said inner periphery and said outer periphery; and at least one bottom layer 9 fixed to said lower surface in spaced relation from said at least one top layer; sandwiching the gasket assembly between opposite surfaces to be fixed together in sealed relation with one another Fig. 8a; and fixing the opposite surfaces to one another and compressing the at least one top layer and the at least one bottom layer in opposite axial directions and causing the upper surface and the lower surface of the carrier layer to take on a non-planar, spring-biased shape, thereby causing the at least one top layer to exert a sealing force against one of the opposite surfaces in a first axial direction to form a seal there against and the at least one bottom layer to 
 	Regarding claim 22, Hilgert as modified discloses providing the at least one bottom layer 9 as a single, sole bottom layer fixed to the lower surface between the pair of top layers 5, 7.
 	Regarding claim 24, Hilgert as modified discloses the invention as claimed above but fails to explicitly disclose wherein the inner and outer periphery of the carrier are circular in shape.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground(s) of rejection.
		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675